l¥7-/5
                                ELECTRONIC RECORD




COA #      12-14-00356-CR                        OFFENSE:        37.09


           Jody Ford McCreary v. The State of
STYLE:     Texas                                 COUNTY:         Smith

                       DISMISSED FOR
                       WANT OF
COA DISPOSITION:       JURISDICTION              TRIAL COURT:    7th District Court


DATE: 01/07/2015                  Publish: NO    TC CASE #:      007-1110-10




                         IN THE COURT OF CRIMINAL APPEALS



          Jody Ford McCreary v. The State of
STYLE:    Texas                                       CCA#:             VfimIS
         PRO 5E                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         dfA$ecL                                      JUDGE:

DATE:       OSUj/^O/J"                                SIGNED:                         PC:

JUDGE:        fl&i C^t^us-^                           PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD